DETAILED ACTION
The Action is responsive to Applicant’s Application filed January 22, 2020.
Please note claims 1-20 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed January 22, 2020 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed Sept. 22, 2020, Oct. 21, 2020 and May 13, 2021 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 12-13, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moreno et al. (US Pub. No. 2019/0042572).

Regarding claim 1, Moreno teaches a method for acquiring a data model in a knowledge graph, comprising:
‘receiving a knowledge entry describing a relationship between an entity and an object’ as a knowledge base database containing triples describing relationships between entities and objects (¶0027-29)
‘determining a plurality of candidate object types of the object according to at least one of the entity, the relationship and the object’ as determining appropriate domains to generate a knowledge model according to the data in the knowledge base database (¶0081, 0040-42)
‘determining an object type for generating a data model that matches the knowledge entry from the plurality of candidate object types based on a preset rule’ as using scoring functions and matching algorithms to determine the domain type for generating the data model (¶0081-85)
‘generating the data model based at least on the object type’ as continuously generating and updating knowledge models based on the dynamic object types (¶0044-46)

Regarding claim 2, Moreno teaches wherein determining the plurality of candidate object types comprises:
‘dividing a phrase describing the relationship in the knowledge entry into a plurality of words’ as performing information extraction to extract entities that are words (¶0030-34)
‘determining a first candidate object type of the object based on one of the plurality of words’ as identifying the terms in a question that may be instances or concepts within the knowledge model (¶0031-34)

Regarding claim 7, Morena teaches wherein determining the plurality of candidate object types comprises:
‘determining whether the object matches an object type in a predetermined object type set based on semantics of the knowledge entry’ as a matching function relying on semantic similarity (¶0076)
‘determining the object type matched as a fifth candidate object type of the object in response to determining that the object matches the object type in the predetermined object type set’ as scoring the semantic match to detect entities (¶0080-81)


Regarding claim 8, Moreno teaches wherein determining the object type for generating the data model from the plurality of candidate object types comprises:
‘selecting one of the plurality of candidate object types as the object type for generating the data model based on the preset rule’ (¶0081)

Regarding claim 12, Moreno teaches a device for acquiring a data model in a knowledge graph, comprising: 
‘one or more processors’ (¶0116)
‘a storage device, configured to store one or more programs, wherein when the one or more programs are executed by the one or more processors (¶0116), the one or more processors are caused to: 
receive a knowledge entry describing a relationship between an entity and an object’ as a knowledge base database containing triples describing relationships between entities and objects (¶0027-29)
‘determine a plurality of candidate object types of the object according to at least one of the entity, the relationship and the object’ as determining appropriate domains to generate a knowledge model according to the data in the knowledge base database (¶0081, 0040-42)
‘determine an object type for generating a data model that matches the knowledge entry from the plurality of candidate object types based on a preset rule’ as using scoring functions and matching algorithms to determine the domain type for generating the data model (¶0081-85)
‘generate the data model based at least on the object type’ as continuously generating and updating knowledge models based on the dynamic object types (¶0044-46)

Regarding claim 13, Moreno teaches wherein the one or more processors are further configured to: 
‘divide a phrase describing the relationship in the knowledge entry into a plurality of words’ as performing information extraction to extract entities that are words (¶0030-34)
‘determine a first candidate object type of the object based on one of the plurality of words’ as identifying the terms in a question that may be instances or concepts within the knowledge model (¶0031-34)

Regarding claim 18, Moreno teaches wherein the one or more processors are further configured to:
‘determine whether the object matches an object type in a predetermined object type set based on semantics of the knowledge entry’ (¶0081)
‘determine the object type matched as a fifth candidate object type of the object in response to determining that the object matches the object type in the predetermined object type set’ as scoring the semantic match to detect entities (¶0080-81)

Regarding claim 19, Moreno teaches wherein the one or more processors are further configured to:
‘select one of the plurality of candidate object types as the object type for generating the data model based on the preset rule’ (¶0081)

Regarding claim 20, Moreno teaches a non-transitory computer readable storage medium having a stored thereon computer program that, when executed by a processor, causes a method for acquiring a data model in a knowledge graph to be implemented, the method comprising:
‘receiving a knowledge entry describing a relationship between an entity and an object’ as a knowledge base database containing triples describing relationships between entities and objects (¶0027-29)
‘determining a plurality of candidate object types of the object according to at least one of the entity, the relationship and the object’ as determining appropriate domains to generate a knowledge model according to the data in the knowledge base database (¶0081, 0040-42)
‘determining an object type for generating a data model that matches the knowledge entry from the plurality of candidate object types based on a preset rule’ as using scoring functions and matching algorithms to determine the domain type for generating the data model (¶0081-85)
‘generating the data model based at least on the object type’ as continuously generating and updating knowledge models based on the dynamic object types (¶0044-46)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. (US Pub. No. 2019/0042572) further in view Das et al. (US Pub. No. 2012/0084271)

Regarding claim 3, Moreno teaches wherein determining the plurality of candidate object types comprises:
‘determining a part-of-speech of a phrase describing the object in the knowledge entry’ as using parts of speech to identify an object in an entry (¶0031)
‘determining whether the object matches a type according to the part-of-speech’ as determining the concepts, instances and relationships of the object (¶0024-25)
‘determining the type as a second candidate object type of the object in response to determining that the object matches the type’
Moreno fails to explicitly teach:
‘predetermined non-transaction’
Das teaches:
‘predetermined non-transaction’ (¶0113-117, Fig. 10)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Das’ would have allowed Moreno’s to reduce storage and increase efficiency in data organization (¶0123)

Regarding claim 4, Das teaches ‘wherein the predetermined non-transaction type comprises one of: a text type, a time type, a numeric type, a quantity type, and an enumeration type’ (Fig. 10)

Regarding claim 14, Moreno teaches wherein the one or more processors are further configured to: 
‘determine a part-of-speech of a phrase describing the object in the knowledge entry’ as using parts of speech to identify an object in an entry (¶0031)
‘determine whether the object matches a type according to the part-of-speech’ as determining the concepts, instances and relationships of the object (¶0024-25)
‘determine the type as a second candidate object type of the object in response to determining that the object matches the type’
Moreno fails to explicitly teach:
‘predetermined non-transaction’
Das teaches:
‘predetermined non-transaction’ (¶0113-117, Fig. 10)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Das’ would have allowed Moreno’s to reduce storage and increase efficiency in data organization (¶0123)

Regarding claim 15, Das teaches ‘wherein the predetermined non-transaction type comprises one of: a text type, a time type, a numeric type, a quantity type, and an enumeration type’ (Fig. 10)

Claim(s) 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. (US Pub. No. 2019/0042572) further in view Sharma et al. (US Pub. No. 2016/0098645)

Regarding claim 5, Moreno fails to explicitly teach wherein determining the plurality of candidate object types comprises:
‘determining a third candidate object type of the object by predicting an object type having the relationship with the entity’
Sharma teaches ‘determining a third candidate object type of the object by predicting an object type having the relationship with the entity’ as entity type prediction models to predict the entities and object and relationships in a triple (¶0019-26)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Sharma’s would have allowed Moreno’s to more accurately extract, store and organize (¶0001)

Regarding claim 16, Moreno fails to explicitly teach wherein the one or more processors are further configured to:
‘determine a third candidate object type of the object by predicting an object type having the relationship with the entity’
Sharma teaches ‘determine a third candidate object type of the object by predicting an object type having the relationship with the entity’ as entity type prediction models to predict the entities and object and relationships in a triple (¶0019-26)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Sharma’s would have allowed Moreno’s to more accurately extract, store and organize (¶0001)



Allowable Subject Matter
Claims 6, 9-11, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/           Primary Examiner, Art Unit 2166